Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-14-00639-CV

                In the Interest of L.A., A.W., A.W., A.W., E.W., and A.W., Children

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-01513
                    Honorable Charles E. Montemayor, Associate Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 31, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           M.S.W. 1 appeals the trial court’s order that terminated the parent-child relationship

between her and the children L.A., A.W., A.W., A.W., E.W., and A.W. Appellant’s court-

appointed appellate attorney filed a motion to withdraw and a brief containing a professional

evaluation of the record, demonstrating there are no arguable grounds to be advanced, and

concluding the appeal is frivolous. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4 (Tex. App.—San

Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders terminating

parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no



1
  To protect the identities of the minor children, we refer to appellant by her initials. See TEX. FAM. CODE ANN.
§ 109.002(d) (West 2014); TEX. R. APP. P. 9.8.
                                                                                     04-14-00639-CV


pet.) (mem. op.). Appellant was provided copies of counsel’s brief and motion to withdraw and

was informed of her right to review the record and file her own brief. In addition, counsel advised

appellant to file a motion in this court if she wished to review the appellate record and enclosed a

form motion for that purpose. See Kelly v. State, 436 S.W.3d 313 (2014); In re R.R., 2003 WL
21157944, at *4. This court then set a deadline for appellant to file a pro se brief. Appellant did

not request access to the record or file a pro se brief.

        We have reviewed the record and the attorney’s Anders brief, and we agree with counsel

that the appeal is without merit. Accordingly, we grant the motion to withdraw and affirm the trial

court’s order.


                                                    Luz Elena D. Chapa, Justice




                                                  -2-